Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Amendments submitted on 02/03/2021 wherein claims 1-4, 6-14, 17, 18, and 20-23 are pending and ready for examination. Claims 5, 15, 16, and 19 are cancelled and Claims 20-23 are new
Response to Arguments
Applicant’s arguments have been considered but are moot due to the new grounds of rejections necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-14, 17-18, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20120010865 to Benson (Benson) in view of US20160042272 to Mohaghegh (Mohaghegh) and in further view of US2014/0310634 to McLellan et al. (McLellan).
Regarding Claim 1: The reference of Benson teaches:
“A computer-implemented method for estimating reservoir productivity as a function of depth in a subsurface volume of interest” (Abstract – “A method is disclosed wherein an expression is selected to approximate measurement-based values of a geologic attribute along a dimension of a subsurface formation as a function of position along the dimension”; para 0034 – “A computer program product is also provided. The computer program product has computer executable logic recorded on a tangible computer readable medium”);
“the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising” (Fig. 16; para 0101 – “computer system 160 adapted to use the disclosed aspects. Central processing unit (CPU) 161 is coupled to a system bus 162. The CPU 161 may be any general purpose CPU, such as an Intel Pentium processor”):
“obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity” (para 0103 – “The CPU 131 may retrieve the appropriate data from the disk storage device to perform the various calculations”; Fig. 2; para 0063 – “FIG. 2 is a plot showing wireline log data 22 representing a property such as porosity in a geologic region. According to the data, the value of the property tends to decrease from a top 24 of the geologic region to a bottom 26 of the geologic region. The property value may be therefore approximated using a linear equation, and the property value for any vertical position within the geologic region”; para 0083 – “values of porosity (or any other function-modeled reservoir attribute or parameter) can be produced at any position within the modeled bed by solving the heterogeneity equation using the intermediate-state function terms interpolated between the well control locations”; para 0084 – “a general sense of the lithology of the subsurface region may be known, and a conceptual model of the subsurface region could be constructed independent of wellbore data”);
“using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps (para 0031 – “The model of the subsurface formation is outputted. The outputting may include mapping the equation terms to represent the geologic attribute in the subsurface formation such that the geologic attribute can be described at all locations in the subsurface formation using the equation and the equation terms”; para 0062 – “each geomodel cell contains information that accurately describes the shape of the graphical representation of the wireline log that was its data source, that cell can be subdivided automatically into more finely layered cells. Each of those sublayers can be assigned a different property obtained by solving the heterogeneity equation”), wherein 
“a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest” (para 0081 – “geologic properties or parameters may be modeled, such as maximum and minimum horizontal permeability, compass direction of the maximum permeability, vertical permeability, water saturation, rock type proportions, and states of strain or deformation. Additional properties or parameters that may be modeled include those characterizing different types of chemical and physical alterations to the rock since the time of deposition, quantifying fracturing and its effects on reservoir performance, and/or describing conditions unique to a specific field's geologic history”; The output may include a mapping of the component terms that represents the geologic attribute in the subsurface formation such that the geologic attribute may be described at all locations in the subsurface formation using the heterogeneity equation and the associated component terms. Such mapping may be a computer-stored mapping or may be a numerically displayed (FIG. 10) and/or graphically displayed (FIG. 8) mapping”); 
“generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values , wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of well production” (para 0083 – “Areal mapping of the heterogeneity equation function terms (such as m, b, f, e, A and S in the example Equations discussed above) between wells can then be performed, enabling the generation of vertical trends anywhere within the area in which the wells are located, and not just vertically at the well locations; para 0091 – “Described at all locations in the subsurface formation using the heterogeneity equation and the associated component terms. Such mapping may be a computer-stored mapping or may be a numerically displayed (FIG. 10) and/or graphically displayed (FIG. 8) mapping; output may be used to predict flow of hydrocarbons within a volume of interest and/or to conduct well management activities or techniques, including extracting hydrocarbons from a hydrocarbon reservoir”); 
“generating, with the one or more physical computer processors, one or more user input options to limit the refined production parameter values corresponding to parameter graphs” (para 0005 – “One common use for the geologic model is as an input to a computer program that simulates the movement of fluids within the modeled subsurface region. These types of programs are used to predict, for example, hydrocarbon production rates and volumes from a petroleum reservoir over time”; para 0102 – “User interface adaptor 167 couples user input devices, such as a keyboard 171, and a pointing device 172, to the computer system 130. User interface adaptor 137 may also provide sound output to a user via speaker(s) (not shown). Display adaptor 168 is driven by CPU 161 to control the display on display device 173”).
The reference of Benson does not explicitly teach “obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest”; “applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified”, and “the given refined production parameter graph providing visualization of marginal effect of a given 
However, the reference of Mohaghegh in the same field of endeavor of predictive modeling and optimization of oil well exploration teaches: 
“obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest” (para 0018 – “one or more data mining instructions for data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field that, when executed, produce a ranking of each parameter and its respective effect on oil or gas well production from the well field; one or more training instructions that, when executed, produce a model comprising an artificial neural network (ANN) trained with the first part of the set of measurement or objective data parameters and/or the ranking that is useful for producing a group of optimized settings for one or more of the parameters for an estimated maximum output from one or more locations in the well field”);  
“applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter The data-driven predictive models are designed to achieve an important objective that has been missing in physics-based models such as reservoir simulation models. One of the desirable goals of data-driven predictive models is to include “Hard Data” (fluid type and amount, proppant type and amount, proppant concentration, injection pressure and rates) into the modeling process. By using “Hard Data” as input to the data-driven predictive models, the present disclosure builds a foundation upon which the design of optimum hydraulic fractures in shale formations may be accomplished by solving the inverse problem”; para 0069 – “The final product of the analysis is a tool according to the present disclosure that allows engineers to identify optimum location of the next well and design its trajectory. It also provides the means to design optimum completion and stimulation job by optimizing parameters such as the fluid and proppant amounts that needs to be injected, as well as pressure and rate of injection”); 
“wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified” (para 0028 – “a computer-implemented method… the method comprising: data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field to produce a ranking of each parameter and its respective effect on oil or gas well production (i.e. identification of relative effect, added by examiner) from the well field; producing a model comprising an artificial neural network (ANN) trained with the first part of the set of measurement or objective data parameters and/or the ranking, wherein the model is useful for producing a group of optimized settings for one or more of the parameters for an estimated maximum output (i.e. having greatest effect on the productivity, added by examiner) from one or more locations in the well field; and calibrating and/or validating the model using a second part of the set of measurement or objective data parameters from existing oil or gas wells in the shale well field”);
“the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the productivity, the visualization of the marginal effect enabling an interpretation of natural thresholds or trends on the productivity” (Figs. 4, 7, and 13 – i.e. graphs providing visualization; para 0029 – “the computer-implemented method may further comprise: using the model to produce, for each of the one or more locations in the well field, a setting for each of one or more parameters that will provide an estimated maximum output (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0030 – “the computer-implemented method may further comprise: using one or more inverse problem solving instructions and the model to produce optimized settings for each of the one or more parameters for each location to produce a predicted maximum output therefrom (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0031 – “the computer-implemented method may further comprise: using a probability distribution function for each of the parameters associated with the one or more locations and the model to produce a probability distribution function of output from each the one or more locations (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0032 – “the computer-implemented method may further comprise: using the optimized parameter settings and the probability distribution function of output for each of the one or more locations in the well field to select the drill site and one or more parameter settings therefore (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer-implemented method for estimating reservoir productivity, disclosed by the reference of Benson, as taught by the reference of Mohaghegh, in order to optimize the parameter settings and enhance the efficiency of the estimation system.
Neither Benson nor Mohaghegh explicitly teach using the graphical user interface and “receiving, via the graphical user interface, the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of an estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and displaying, via the graphical user interface, the representation”.  
User input may be received and the graphical user interface dynamically updates the production display or properties display based thereon, such that the fluid properties of the oil and gas production system may be dynamically modeled with the graphical user interface”) and 
“receiving, via the graphical user interface, the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of an estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and displaying, via the graphical user interface, the representation” (para 0022 – “a graphical user interface may provide a production display that provides a simulated model corresponding to the oil and gas production system and a properties display that provides fluid properties associated with the oil and gas production system. The production display or the properties display may be dynamically updated based on user input. The user input may select one or more objects of the oil and gas production system on the simulated model of the production display or select a fluid property parameter on the properties display”; para 0024 – “if user input selects a particular fluid as the selected fluid property parameter the processor may dynamically update the graphical user interface to display the selected fluid's phase proportions (e.g., gas/oil ratio, water cut, etc.), individual components (e.g., aqueous or hydrocarbon elements) or proportions (e.g., moles, mole fractions, etc.) within each phase (e.g., vapor, liquid, or water), or whether the selected fluid is currently being used in the oil and gas production system or not… if user input selects an object, the processor may dynamically update the graphical user interface to display fluid flow characteristics for the object or a branch of the oil and gas production system corresponding to the selected object… , the processor may calculate fluid phase envelopes for a selected object and dynamically update the graphical user interface to display the calculated fluid phase envelope for the selected object, where a fluid phase diagram or envelope is a graph that illustrates the relation between the solid, liquid, and gaseous states of a substance as a function of the temperature and pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benson – Mohaghegh combination as taught by the reference of McLellan, to provide the user with the ability to control the parameter values via interactive interface and obtain more accurate productivity information.
Regarding Claim 2: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 1.
The reference of Benson in view of Mohaghegh is silent on “further comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameter graphs”.

“further comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameters parameter graphs” (para 0004 – “a graphical user interface may include a production display and a properties display. The production display may include a simulated model of the oil and gas production system, and the properties display may include one or more fluid properties that correspond to the oil and gas, production system of the production display. In these embodiments of the invention, the displays of the graphical user interface may dynamically update based on user input”; para 0022 – “The user input may select one or more objects of the oil and gas production system on the simulated model of the production display or select a fluid property parameter on the properties display (i.e. using parameter graphs, added by examiner)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benson – Mohaghegh combination as taught by the reference of McLellan, to provide the user with the ability to control the parameter values via interactive interface and obtain more accurate productivity information.
Regarding Claim 3: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 1.
The reference of Benson further teaches 
“the user input options comprise a threshold value to limit the refined production parameter values” (para 0015 – “when geologic model cell counts rise above a certain threshold, the data volume will overwhelm the memory capacity of the computer on which the simulation is running, and the process of upscaling the source geologic model into simulation scale cells can fail. The need to rebuild a geologic model to add detail could be avoided if, from the beginning, the geologic model cells contained information about geologic features at a smaller scale than the chosen cell size”; para 0079 – “Sometimes it is necessary to rebuild a geologic model with cells that are more finely layered in order to improve the portrayal of the reservoir rock heterogeneity. If sub-layering of the geologic region is needed, sensible candidate locations for sublayer boundaries can be found automatically by searching the heterogeneity equation result for inflection points, which are shown as dark lines 64 in FIG. 6, and points of local maxima and minima, which are shown as lighter lines 66 in FIG. 6. To limit the number of sublayers, thresholds of minimum curvature and minimum spacing can be used as selection criteria for the final layer boundaries”). 
Regarding Claim 4: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 1.
The reference of Benson further teaches:
“wherein the user input options comprise a positive or negative rate of change for the multiple refined production parameter graphs to limit the refined production parameter values” (para 0012 – “Minimizing the amount of time and computer resources required to run flow simulations requires some combination of reducing the number of time steps and reducing the number of cells being simulated… The reliability of the algorithms is compromised when the amount of fluid entering and leaving a cell during a time step is too close to the total fluid storage capability of the cell. In practice, the only option for optimizing simulations is to reduce the number of cells being simulated”).  
Regarding Claim 6: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 2.
The reference of Benson further teaches:
“wherein the representation estimates a productivity of one or more pay zones of a reservoir in the subsurface volume of interest” (para 0005 – “One common use for the geologic model is as an input to a computer program that simulates the movement of fluids within the modeled subsurface region. These types of programs are used to predict, for example, hydrocarbon production rates and volumes from a petroleum reservoir over time”; para 0011 – “Geologic models may serve as a data source for production simulations… because the production history (or future prediction) may span many years, these simulation models require a great many time steps”; para 0060 - “hydrocarbon extraction” or “extracting hydrocarbons” includes planning the location and timing of new wells, drilling wells, removing hydrocarbons from a hydrocarbon reservoir, managing production from existing wells, predicting production lifetimes of wells or hydrocarbon reservoirs at various extraction rates”).  
Regarding Claim 8: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 1.
The reference of Benson further teaches:
“wherein the representation changes as a function of time” (para 0005 – “the geologic model can be used for many purposes. One common use for the geologic model is as an input to a computer program that simulates the movement of fluids within the modeled subsurface region. These types of programs are used to predict, for example, hydrocarbon production rates and volumes from a petroleum reservoir over time”).  
Regarding Claim 9: The Benson reference teaches:
“A computer-implemented method for estimating reservoir productivity as a function of depth in a subsurface volume of interest” (Abstract – “A method is disclosed wherein an expression is selected to approximate measurement-based values of a geologic attribute along a dimension of a subsurface formation as a function of position along the dimension”; para 0034 – “A computer program product is also provided. The computer program product has computer executable logic recorded on a tangible computer readable medium”);
“the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising” (Fig. 16; para 0101 – “computer system 160 adapted to use the disclosed aspects. Central processing unit (CPU) 161 is coupled to a system bus 162. The CPU 161 may be any general purpose CPU, such as an Intel Pentium processor”):
“obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing The CPU 131 may retrieve the appropriate data from the disk storage device to perform the various calculations”; Fig. 2; para 0063 – “FIG. 2 is a plot showing wireline log data 22 representing a property such as porosity in a geologic region. According to the data, the value of the property tends to decrease from a top 24 of the geologic region to a bottom 26 of the geologic region. The property value may be therefore approximated using a linear equation, and the property value for any vertical position within the geologic region”; para 0083 – “values of porosity (or any other function-modeled reservoir attribute or parameter) can be produced at any position within the modeled bed by solving the heterogeneity equation using the intermediate-state function terms interpolated between the well control locations”; para 0084 – “a general sense of the lithology of the subsurface region may be known, and a conceptual model of the subsurface region could be constructed independent of wellbore data”);
“using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps (para 0031 – “The model of the subsurface formation is outputted. The outputting may include mapping the equation terms to represent the geologic attribute in the subsurface formation such that the geologic attribute can be described at all locations in the subsurface formation using the equation and the equation terms”; para 0062 – “each geomodel cell contains information that accurately describes the shape of the graphical representation of the wireline log that was its data source, that cell can be subdivided automatically into more finely layered cells. Each of those sublayers can be assigned a different property obtained by solving the heterogeneity equation”), wherein 
“a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest” (para 0081 – “geologic properties or parameters may be modeled, such as maximum and minimum horizontal permeability, compass direction of the maximum permeability, vertical permeability, water saturation, rock type proportions, and states of strain or deformation. Additional properties or parameters that may be modeled include those characterizing different types of chemical and physical alterations to the rock since the time of deposition, quantifying fracturing and its effects on reservoir performance, and/or describing conditions unique to a specific field's geologic history”; para 0091 – “The output may include a mapping of the component terms that represents the geologic attribute in the subsurface formation such that the geologic attribute may be described at all locations in the subsurface formation using the heterogeneity equation and the associated component terms. Such mapping may be a computer-stored mapping or may be a numerically displayed (FIG. 10) and/or graphically displayed (FIG. 8) mapping”); 
“generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of well production (para 0083 – “Areal mapping of the heterogeneity equation function terms (such as m, b, f, e, A and S in the example Equations discussed above) between wells can then be performed, enabling the generation of vertical trends anywhere within the area in which the wells are located, and not just vertically at the well locations; para 0091 – “Described at all locations in the subsurface formation using the heterogeneity equation and the associated component terms. Such mapping may be a computer-stored mapping or may be a numerically displayed (FIG. 10) and/or graphically displayed (FIG. 8) mapping; output may be used to predict flow of hydrocarbons within a volume of interest and/or to conduct well management activities or techniques, including extracting hydrocarbons from a hydrocarbon reservoir”).
The reference of Benson is silent on: 
“obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest”;
“applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have qreatest effect on the 
“the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the productivity, the visualization of the marginal effect enabling an interpretation of natural thresholds or trends on the productivity” ; and
“displaying, via the graphical user interface, the multiple refined production parameter graphs”.
However, Mohaghegh in the same field of endeavor of predictive modeling and optimization of oil well exploration teaches “obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest” (para 0018 – “one or more data mining instructions for data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field that, when executed, produce a ranking of each parameter and its respective effect on oil or gas well production from the well field; one or more training instructions that, when executed, produce a model comprising an artificial neural network (ANN) trained with the first part of the set of measurement or objective data parameters and/or the ranking that is useful for producing a group of optimized settings for one or more of the parameters for an estimated maximum output from one or more locations in the well field”) and 
“applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values” (para 0093 – “The data-driven predictive models are designed to achieve an important objective that has been missing in physics-based models such as reservoir simulation models. One of the desirable goals of data-driven predictive models is to include “Hard Data” (fluid type and amount, proppant type and amount, proppant concentration, injection pressure and rates) into the modeling process. By using “Hard Data” as input to the data-driven predictive models, the present disclosure builds a foundation upon which the design of optimum hydraulic fractures in shale formations may be accomplished by solving the inverse problem”; para 0069 – “The final product of the analysis is a tool according to the present disclosure that allows engineers to identify optimum location of the next well and design its trajectory. It also provides the means to design optimum completion and stimulation job by optimizing parameters such as the fluid and proppant amounts that needs to be injected, as well as pressure and rate of injection”), wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have qreatest effect on the productivity are identified, wherein the relative effect of the individual ones of the multiple production parameters on the productivity is presented within a Boruta plot (Fig. 7; para 0027 – “computer-implemented method… the method comprising: data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field to produce a ranking of each parameter and its respective effect on oil or gas well production from the well field; producing a model comprising an artificial neural network (ANN) trained with the first part of the set of measurement or objective data parameters and/or the ranking (i.e. relative effect of the individual ones on the productivity, added by examiner), wherein the model is useful for producing a group of optimized settings for one or more of the parameters for an estimated maximum output from one or more locations in the well field; and calibrating and/or validating (i.e. generating refined production parameter values, added by examiner) the model using a second part of the set of measurement or objective data parameters from existing oil or gas wells”; Fig. 11; para 0094 – “Training, calibration and validation of data-driven predictive models is done through a process in which advanced machine learning technologies are used to couple well location and trajectory, reservoir characteristics and completion with detail stimulation practices and correlate them with the target production indicator (i.e. Boruta plots use machine learning algorithms to develop histogram type graph of multiple variables, which is exactly what the reference of Mogaghegh is disclosing, added by examiner) (180 Days Cumulative Rich Gas Production). FIG. 11 shows an exemplary list of parameters that have been used in a preferred model created according to the present disclosure”); 
“the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the productivity, the visualization of the marginal effect enabling an interpretation of natural thresholds or trends on the productivity” the computer-implemented method may further comprise: using the model to produce, for each of the one or more locations in the well field, a setting for each of one or more parameters that will provide an estimated maximum output (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0030 – “the computer-implemented method may further comprise: using one or more inverse problem solving instructions and the model to produce optimized settings for each of the one or more parameters for each location to produce a predicted maximum output therefrom (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0031 – “the computer-implemented method may further comprise: using a probability distribution function for each of the parameters associated with the one or more locations and the model to produce a probability distribution function of output from each the one or more locations (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0032 – “the computer-implemented method may further comprise: using the optimized parameter settings and the probability distribution function of output for each of the one or more locations in the well field to select the drill site and one or more parameter settings therefore (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer-implemented method for estimating reservoir productivity, disclosed by the reference of Benson, as taught by the 
Neither Benson nor Mohaghegh explicitly teach using the graphical user interface and “displaying, via the graphical user interface, the multiple refined production parameter graphs”.
However, McLellan in the same field of endeavor of dynamic fluid behavior display system in oil and gas industry discloses:
“displaying, via the graphical user interface, the multiple refined production parameter graphs” (Abstract – “User input may be received and the graphical user interface dynamically updates the production display or properties display based thereon, such that the fluid properties of the oil and gas production system may be dynamically modeled with the graphical user interface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benson – Mohaghegh combination as taught by the reference of McLellan, to provide the user with the ability to control the parameter values via interactive interface and obtain more accurate productivity information.
Regarding Claim 10: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 9.
The reference of Benson further teaches:
 “Generating, with the one or more physical computer processors, user input options to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs” (para 0005 – “One common use for the geologic model is as an input to a computer program that simulates the movement of fluids within the modeled subsurface region. These types of programs are used to predict, for example, hydrocarbon production rates and volumes from a petroleum reservoir over time”; para 0102 – “User interface adaptor 167 couples user input devices, such as a keyboard 171, and a pointing device 172, to the computer system 130. User interface adaptor 137 may also provide sound output to a user via speaker(s) (not shown). Display adaptor 168 is driven by CPU 161 to control the display on display device 173”).
Neither Benson nor Mohaghegh explicitly teach using the graphical user interface and 
“receiving, via the graphical user interface, user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of an estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and displaying, via the graphical user interface, the representation”.

“receiving, via the graphical user interface, user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; 
based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of an estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and displaying, via the graphical user interface, the representation” (para 0022 – “a graphical user interface may provide a production display that provides a simulated model corresponding to the oil and gas production system and a properties display that provides fluid properties associated with the oil and gas production system. The production display or the properties display may be dynamically updated based on user input. The user input may select one or more objects of the oil and gas production system on the simulated model of the production display or select a fluid property parameter on the properties display”; para 0024 – “if user input selects a particular fluid as the selected fluid property parameter the processor may dynamically update the graphical user interface to display the selected fluid's phase proportions (e.g., gas/oil ratio, water cut, etc.), individual components (e.g., aqueous or hydrocarbon elements) or proportions (e.g., moles, mole fractions, etc.) within each phase (e.g., vapor, liquid, or water), or whether the selected fluid is currently being used in the oil and gas production system or not… if user input selects an object, the processor may dynamically update the graphical user interface to display fluid flow characteristics for the object or a branch of the oil and gas production system corresponding to the selected object… , the processor may calculate fluid phase envelopes for a selected object and dynamically update the graphical user interface to display the calculated fluid phase envelope for the selected object, where a fluid phase diagram or envelope is a graph that illustrates the relation between the solid, liquid, and gaseous states of a substance as a function of the temperature and pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benson – Mohaghegh combination as taught by the reference of McLellan, to provide the user with the ability to control the parameter values via interactive interface and obtain more accurate productivity information.
Regarding Claim 11: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 10.
The Benson reference in view of Mohaghegh is silent on
“further comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameter graphs”.
However, McLellan in the same field of endeavor of dynamic fluid behavior display system in oil and gas industry discloses:
 “further comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameters” (para 0004 – “a graphical user interface may include a production display and a properties display. The production display may include a simulated model of the oil and gas production system, and the properties display may include one or more fluid properties that correspond to the oil and gas, production system of the production display. In these embodiments of the invention, the displays of the graphical user interface may dynamically update based on user input”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benson – Mohaghegh combination as taught by the reference of McLellan, to provide the user with the ability to control the parameter values via interactive interface and obtain more accurate productivity information.
 	Regarding Claim 12: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 10.
The reference of Benson further teaches 
“the user input options comprise a threshold value to limit the refined production parameter values” (para 0015 – “when geologic model cell counts rise above a certain threshold, the data volume will overwhelm the memory capacity of the computer on which the simulation is running, and the process of upscaling the source geologic model into simulation scale cells can fail. The need to rebuild a geologic model to add detail could be avoided if, from the beginning, the geologic model cells contained information about geologic features at a smaller scale than the chosen cell size”; para 0079 – “Sometimes it is necessary to rebuild a geologic model with cells that are more finely layered in order to improve the portrayal of the reservoir rock heterogeneity. If sub-layering of the geologic region is needed, sensible candidate locations for sublayer boundaries can be found automatically by searching the heterogeneity equation result for inflection points, which are shown as dark lines 64 in FIG. 6, and points of local maxima and minima, which are shown as lighter lines 66 in FIG. 6. To limit the number of sublayers, thresholds of minimum curvature and minimum spacing can be used as selection criteria for the final layer boundaries”). 
Regarding Claim 13: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 10.
The reference of Benson further teaches:
“wherein the user input options comprise a positive or negative rate of change for the multiple refined production parameter graphs to limit the refined production parameter values” (para 0012 – “Minimizing the amount of time and computer resources required to run flow simulations requires some combination of reducing the number of time steps and reducing the number of cells being simulated… The reliability of the algorithms is compromised when the amount of fluid entering and leaving a cell during a time step is too close to the total fluid storage capability of the cell. In practice, the only option for optimizing simulations is to reduce the number of cells being simulated”).  
Regarding Claim 14: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 9.

“limiting, with the one or more physical computer processors, the refined production parameter values using threshold values and rates of changes to generate limited production parameter values” (para 0015 – “when geologic model cell counts rise above a certain threshold, the data volume will overwhelm the memory capacity of the computer on which the simulation is running, and the process of upscaling the source geologic model into simulation scale cells can fail. The need to rebuild a geologic model to add detail could be avoided if, from the beginning, the geologic model cells contained information about geologic features at a smaller scale than the chosen cell size”; para 0079 – “Sometimes it is necessary to rebuild a geologic model with cells that are more finely layered in order to improve the portrayal of the reservoir rock heterogeneity. If sub-layering of the geologic region is needed, sensible candidate locations for sublayer boundaries can be found automatically by searching the heterogeneity equation result for inflection points, which are shown as dark lines 64 in FIG. 6, and points of local maxima and minima, which are shown as lighter lines 66 in FIG. 6. To limit the number of sublayers, thresholds of minimum curvature and minimum spacing can be used as selection criteria for the final layer boundaries”); 
“generating, with the one or more physical computer processors, a representation of an estimated reservoir production as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest “ (para 0083 – “Areal mapping of the heterogeneity equation function terms (such as m, b, f, e, A and S in the example Equations discussed above) between wells can then be performed, enabling the generation of vertical trends anywhere within the area in which the wells are located, and not just vertically at the well locations; para 0091 – “Described at all locations in the subsurface formation using the heterogeneity equation and the associated component terms. Such mapping may be a computer-stored mapping or may be a numerically displayed (FIG. 10) and/or graphically displayed (FIG. 8) mapping; output may be used to predict flow of hydrocarbons within a volume of interest and/or to conduct well management activities or techniques, including extracting hydrocarbons from a hydrocarbon reservoir”).
The reference of Benson in view of Mohaghegh is silent on
“displaying, via the graphical user interface, the multiple refined production parameter graphs”.
However, McLellan in the same field of endeavor of dynamic fluid behavior display system in oil and gas industry discloses:
 “displaying, via the graphical user interface, the multiple refined production parameter graphs” (Abstract – “User input may be received and the graphical user interface dynamically updates the production display or properties display based thereon, such that the fluid properties of the oil and gas production system may be dynamically modeled with the graphical user interface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benson – Mohaghegh combination as 
Regarding Claim 17: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 10.
The reference of Benson further teaches:
“wherein the representation estimates a productivity of one or more pay zones of a reservoir in the subsurface volume of interest” (para 0005 – “One common use for the geologic model is as an input to a computer program that simulates the movement of fluids within the modeled subsurface region. These types of programs are used to predict, for example, hydrocarbon production rates and volumes from a petroleum reservoir over time”; para 0011 – “Geologic models may serve as a data source for production simulations… because the production history (or future prediction) may span many years, these simulation models require a great many time steps”; para 0060 - “hydrocarbon extraction” or “extracting hydrocarbons” includes planning the location and timing of new wells, drilling wells, removing hydrocarbons from a hydrocarbon reservoir, managing production from existing wells, predicting production lifetimes of wells or hydrocarbon reservoirs at various extraction rates”).  
Regarding Claim 18: The Benson reference teaches:
“A system configured for estimating reservoir productivity as a function of depth in a subsurface volume of interest, the system comprising: non-transient electronic storage; one or more physical computer processors configured by machine- readable instructions A computer program product is also provided. The computer program product has computer executable logic recorded on a tangible computer readable medium”; (Fig. 16; para 0101 – “computer system 160 adapted to use the disclosed aspects. Central processing unit (CPU) 161 is coupled to a system bus 162. The CPU 161 may be any general purpose CPU, such as an Intel Pentium processor”);
“obtain, from the non-transient electronic storage, subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity” (para 0103 – “The CPU 131 may retrieve the appropriate data from the disk storage device to perform the various calculations”; Fig. 2; para 0063 – “FIG. 2 is a plot showing wireline log data 22 representing a property such as porosity in a geologic region. According to the data, the value of the property tends to decrease from a top 24 of the geologic region to a bottom 26 of the geologic region. The property value may be therefore approximated using a linear equation, and the property value for any vertical position within the geologic region”; para 0083 – “values of porosity (or any other function-modeled reservoir attribute or parameter) can be produced at any position within the modeled bed by solving the heterogeneity equation using the intermediate-state function terms interpolated between the well control locations”; para 0084 – “a general sense of the lithology of the subsurface region may be known, and a conceptual model of the subsurface region could be constructed independent of wellbore data
“use, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein” (para 0031 – “The model of the subsurface formation is outputted. The outputting may include mapping the equation terms to represent the geologic attribute in the subsurface formation such that the geologic attribute can be described at all locations in the subsurface formation using the equation and the equation terms”; para 0062 – “each geomodel cell contains information that accurately describes the shape of the graphical representation of the wireline log that was its data source, that cell can be subdivided automatically into more finely layered cells. Each of those sublayers can be assigned a different property obtained by solving the heterogeneity equation”);
“a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest” (para 0081 – “geologic properties or parameters may be modeled, such as maximum and minimum horizontal permeability, compass direction of the maximum permeability, vertical permeability, water saturation, rock type proportions, and states of strain or deformation. Additional properties or parameters that may be modeled include those characterizing different types of chemical and physical alterations to the rock since the time of deposition, quantifying fracturing and its effects on reservoir performance, and/or describing conditions unique to a specific field's geologic history”; para 0091 – “The output may include a mapping of the component terms that represents the geologic attribute in the subsurface formation such that the geologic attribute may be described at all locations in the subsurface formation using the heterogeneity equation and the associated component terms. Such mapping may be a computer-stored mapping or may be a numerically displayed (FIG. 10) and/or graphically displayed (FIG. 8) mapping”); 
“generate, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of well production” (para 0083 – “Areal mapping of the heterogeneity equation function terms (such as m, b, f, e, A and S in the example Equations discussed above) between wells can then be performed, enabling the generation of vertical trends anywhere within the area in which the wells are located, and not just vertically at the well locations; para 0091 – “Described at all locations in the subsurface formation using the heterogeneity equation and the associated component terms. Such mapping may be a computer-stored mapping or may be a numerically displayed (FIG. 10) and/or graphically displayed (FIG. 8) mapping; output may be used to predict flow of hydrocarbons within a volume of interest and/or to conduct well management activities or techniques, including extracting hydrocarbons from a hydrocarbon reservoir”); 
“generate, with the one or more physical computer processors, one or more user input options to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameters” (para 0005 – “One common use for the geologic model is as an input to a computer program that simulates the movement of fluids within the modeled subsurface region. These types of programs are used to predict, for example, hydrocarbon production rates and volumes from a petroleum reservoir over time”; para 0102 – “User interface adaptor 167 couples user input devices, such as a keyboard 171, and a pointing device 172, to the computer system 130. User interface adaptor 137 may also provide sound output to a user via speaker(s) (not shown). Display adaptor 168 is driven by CPU 161 to control the display on display device 173”).
The reference of Benson is silent on:
“obtain, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest;
apply, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified;
the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the productivity, the visualization of the marginal effect enabling an interpretation of natural thresholds or trends on the productivity;
display, via the graphical user interface, the multiple refined production parameter graphs;
receive, via the graphical user interface, the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; 
generate, with the one or more physical computer processors, a representation of estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values, based on the one or more user input options selected; and 
display, via the graphical user interface, the representation”.
However, Mohaghegh in the same field of endeavor of predictive modeling and optimization of oil well exploration teaches:
“obtain, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest” (para 0018 – “one or more data mining instructions for data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field that, when executed, produce a ranking of each parameter and its respective effect on oil or gas well production from the well field; one or more training instructions that, when executed, produce a model comprising an artificial neural network (ANN) trained with the first part of the set of measurement or objective data parameters and/or the ranking that is useful for producing a group of optimized settings for one or more of the parameters for an estimated maximum output from one or more locations in the well field”) and 
“apply, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values” (para 0093 – “The data-driven predictive models are designed to achieve an important objective that has been missing in physics-based models such as reservoir simulation models. One of the desirable goals of data-driven predictive models is to include “Hard Data” (fluid type and amount, proppant type and amount, proppant concentration, injection pressure and rates) into the modeling process. By using “Hard Data” as input to the data-driven predictive models, the present disclosure builds a foundation upon which the design of optimum hydraulic fractures in shale formations may be accomplished by solving the inverse problem”; para 0069 – “The final product of the analysis is a tool according to the present disclosure that allows engineers to identify optimum location of the next well and design its trajectory. It also provides the means to design optimum completion and stimulation job by optimizing parameters such as the fluid and proppant amounts that needs to be injected, as well as pressure and rate of injection”);
“wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more computer-implemented method… the method comprising: data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field to produce a ranking of each parameter and its respective effect on oil or gas well production from the well field; producing a model comprising an artificial neural network (ANN) trained with the first part of the set of measurement or objective data parameters and/or the ranking (i.e. relative effect of the individual ones on the productivity, added by examiner), wherein the model is useful for producing a group of optimized settings for one or more of the parameters for an estimated maximum output from one or more locations in the well field; and calibrating and/or validating (i.e. generating refined production parameter values, added by examiner) the model using a second part of the set of measurement or objective data parameters from existing oil or gas wells”; Fig. 11; para 0094 – “Training, calibration and validation of data-driven predictive models is done through a process in which advanced machine learning technologies are used to couple well location and trajectory, reservoir characteristics and completion with detail stimulation practices and correlate them with the target production indicator (i.e. Boruta plots use machine learning algorithms to develop histogram type graph of multiple variables, which is exactly what the reference of Mogaghegh is disclosing, added by examiner) (180 Days Cumulative Rich Gas Production). FIG. 11 shows an exemplary list of parameters that have been used in a preferred model created according to the present disclosure”); and
”the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the productivity, the visualization of the marginal effect enabling an interpretation of natural thresholds or trends on the productivity” (Figs. 4, 7, and 13 – i.e. graphs providing visualization; para 0029 – “the computer-implemented method may further comprise: using the model to produce, for each of the one or more locations in the well field, a setting for each of one or more parameters that will provide an estimated maximum output (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0030 – “the computer-implemented method may further comprise: using one or more inverse problem solving instructions and the model to produce optimized settings for each of the one or more parameters for each location to produce a predicted maximum output therefrom (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0031 – “the computer-implemented method may further comprise: using a probability distribution function for each of the parameters associated with the one or more locations and the model to produce a probability distribution function of output from each the one or more locations (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”; para 0032 – “the computer-implemented method may further comprise: using the optimized parameter settings and the probability distribution function of output for each of the one or more locations in the well field to select the drill site and one or more parameter settings therefore (i.e. an interpretation of natural thresholds or trends on the productivity, added by examiner)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer-implemented method for estimating reservoir productivity, disclosed by the reference of Benson, as taught by the reference of Mohaghegh, in order to optimize the parameter settings and enhance the efficiency of the estimation system.
Neither Benson nor Mohaghegh explicitly teach using the graphical user interface and
“display, via the graphical user interface, the multiple refined production parameter graphs; and
receive, via the graphical user interface, the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; generate, with the one or more physical computer processors, a representation of estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values, based on the one or more user input options selected; and display, via the graphical user interface, the representation”.
However, McLellan in the same field of endeavor of dynamic fluid behavior display system in oil and gas industry teaches using the graphical user interface “display, User input may be received and the graphical user interface dynamically updates the production display or properties display based thereon, such that the fluid properties of the oil and gas production system may be dynamically modeled with the graphical user interface”) and 
“receive, via the graphical user interface, the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; generate, with the one or more physical computer processors, a representation of estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values, based on the one or more user input options selected; and display, via the graphical user interface, the representation” (para 0022 – “a graphical user interface may provide a production display that provides a simulated model corresponding to the oil and gas production system and a properties display that provides fluid properties associated with the oil and gas production system. The production display or the properties display may be dynamically updated based on user input. The user input may select one or more objects of the oil and gas production system on the simulated model of the production display or select a fluid property parameter on the properties display”; para 0024 – “if user input selects a particular fluid as the selected fluid property parameter the processor may dynamically update the graphical user interface to display the selected fluid's phase proportions (e.g., gas/oil ratio, water cut, etc.), individual components (e.g., aqueous or hydrocarbon elements) or proportions (e.g., moles, mole fractions, etc.) within each phase (e.g., vapor, liquid, or water), or whether the selected fluid is currently being used in the oil and gas production system or not… if user input selects an object, the processor may dynamically update the graphical user interface to display fluid flow characteristics for the object or a branch of the oil and gas production system corresponding to the selected object… , the processor may calculate fluid phase envelopes for a selected object and dynamically update the graphical user interface to display the calculated fluid phase envelope for the selected object, where a fluid phase diagram or envelope is a graph that illustrates the relation between the solid, liquid, and gaseous states of a substance as a function of the temperature and pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Benson – Mohaghegh combination as taught by the reference of McLellan, to provide the user with the ability to control the parameter values via interactive interface and obtain more accurate productivity information.
Regarding Claim 20: The Benson-Mohaghegh- McLellan combination discloses  the computer-implemented method of claim 1 (see the rejection for Claim 1).
The reference of Mohaghegh further discloses:
“wherein the relative effect of the individual ones of the multiple production parameters on the productivity is presented within a Boruta plot” (Fig. 7; para 0027 – “computer-implemented method… the method comprising: data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field to produce a ranking of each parameter and its respective effect on oil or gas well production from the well field; producing a model comprising an artificial neural network (ANN) trained with the first part of the set of measurement or objective data parameters and/or the ranking (i.e. relative effect of the individual ones on the productivity, added by examiner), wherein the model is useful for producing a group of optimized settings for one or more of the parameters for an estimated maximum output from one or more locations in the well field; and calibrating and/or validating (i.e. generating refined production parameter values, added by examiner) the model using a second part of the set of measurement or objective data parameters from existing oil or gas wells”; Fig. 11; para 0094 – “Training, calibration and validation of data-driven predictive models is done through a process in which advanced machine learning technologies are used to couple well location and trajectory, reservoir characteristics and completion with detail stimulation practices and correlate them with the target production indicator (i.e. Boruta plots use machine learning algorithms to develop histogram type graph of multiple variables, which is exactly what the reference of Mogaghegh is disclosing, added by examiner) (180 Days Cumulative Rich Gas Production). FIG. 11 shows an exemplary list of parameters that have been used in a preferred model created according to the present disclosure”)).  
Regarding Claim 21: The Benson-Mohaghegh- McLellan combination discloses  the computer-implemented method of claim 1 (see the rejection for Claim 1).
The reference of Mohaghegh further discloses:
“the given refined production parameter graph providing visualization of the marginal effect of the given production parameter on the productivity includes the given refined production parameter graph providing visualization of: 
a positive relationship between value of the given production parameter and value of the productivity such that increase in the value of the given production parameter results in increase in the value of the productivity; or 
a negative relationship between the value of the given production parameter and the value of the productivity such that increase in the value of the given production parameter results in decrease in the value of the productivity” (i.e. Fig. 16 shows the impact of changing parameters, if some parameters have a direct relationship with productivity that would be revealed and if other parameters have an indirect relationship with productivity that would also be revealed, added by examiner; para 0111 – “The predictive model of the present disclosure is used to estimate the “180 DCRGP” for the new well (or any other production indicator used during the model development). This production value would-serve as the-initial estimate”; para 0112 – “Using the analyses of the present disclosure (type curves, best practices . . . ), the controllable parameters (well trajectory, completion and stimulation design parameters) are modified while the impact of this modifications on the “180 DCRGP” is observed in real-time. FIG. 16 shows the interface for these steps. The user may simply move the sliders to change the value of the parameter. The height of the bar chart changes in response to the modifications made to the input parameters, in real-time”; para 0113 – “Once an optimum set of parameters that provide the highest possible production is identified, an uncertainty analysis should be performed, preferably using Monte Carlo Simulation so that uncertainties associated with reservoir characteristics may be analyzed and quantified. P10, P50, and P90 of the “180 DCRGP” for this location and the designed trajectory and frac job are presented”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, disclosed by the Benson – Mohaghegh – McLellan combination, as taught by the reference of Mohaghegh, in order to provide a “trained history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, para 0130).
Regarding Claim 22: The Benson-Mohaghegh- McLellan combination discloses  the computer-implemented method of claim 1 (see the rejection for Claim 1).
The reference of Benson further discloses:
“a threshold value of the given production parameter” (para 0027 – “A method is provided, wherein an expression is selected to approximate measurement-based values of a geologic attribute (i.e. parameter, added by examiner) along at least one dimension of a subsurface formation as a function of position along the at least one dimension”; para 0028 – “Values for terms of the first and second expressions may be determined such that the combined first and second expressions satisfy the objective function to within the predetermined amount (i.e. threshold, added by examiner)”)

“wherein the given refined production parameter graph providing visualization of the marginal effect of the given production parameter on the productivity includes the given refined production parameter graph providing visualization”
“the effect of the given production parameter on the productivity changes” (Fig. 16 shows the impact of changing parameters on the reservoir productivity; para 0111 – “The predictive model of the present disclosure is used to estimate the “180 DCRGP” for the new well (or any other production indicator used during the model development). This production value would-serve as the-initial estimate”; para 0112 – “Using the analyses of the present disclosure (type curves, best practices . . . ), the controllable parameters (well trajectory, completion and stimulation design parameters) are modified while the impact of this modifications on the “180 DCRGP” is observed in real-time. FIG. 16 shows the interface for these steps. The user may simply move the sliders to change the value of the parameter. The height of the bar chart changes in response to the modifications made to the input parameters, in real-time”; para 0113 – “Once an optimum set of parameters that provide the highest possible production is identified, an uncertainty analysis should be performed, preferably using Monte Carlo Simulation so that uncertainties associated with reservoir characteristics may be analyzed and quantified. P10, P50, and P90 of the “180 DCRGP” for this location and the designed trajectory and frac job are presented”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, .
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Benson in view of Mohaghegh, in further view of McLellan and in further view of US20150284811 to Knight et al. (Knight).
Regarding Claim 7: The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 1.
The Benson – Mohaghegh - McLellan combination is silent on 
“wherein the production parameter values are filtered using a Pearson correlation matrix”.
However, Knight in the in the same field of endeavor of systems, apparatus and methods for the exploration and production of hydrocarbons, discloses 
 “wherein the production parameter values are filtered using a Pearson correlation matrix” (para 0401 – “If the samples fall along a gradient that is correlated with some environmental metadata or variable (e.g., pH, salinity, temperature, geochemical measures, etc.), rather than clustering into discrete groups (as described above), there are alternative approaches to testing for statistical significance... if pH appears to be correlated with the principal coordinate 1 (PC1) values in a PCoA plot, an empirical (as is sometimes defined in a broader category known as, Monte Carlo simulation)-based Pearson or Spearman correlation test will be performed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, disclosed by the Benson – Mohaghegh – McLellan combination, as taught by the reference of Knight, in order to increase the accuracy of parameter data processing.
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Benson in view of Mohaghegh, in further view of McLellan and in further view of US20090319243 to Suarez-Rivera et al. (Suarez-Rivera).
The Benson – Mohaghegh - McLellan combination teaches the computer-implemented method of claim 1.
The Benson – Mohaghegh - McLellan combination is silent on “wherein a pay flag curve is generated based on the multiple refined production parameter graphs, the pay flag curve identifying pay zones of production or fractards”.
However, Suarez-Rivera in the in the same field of endeavor of reservoir field models discloses:
“wherein a pay flag curve is generated based on the multiple refined production parameter graphs, the pay flag curve identifying pay zones of production or fractards” (Fig. 13; para 0019 – “FIG. 13 shows a graphical representation of multi-well fracture containment evaluation and a data display (i.e. parameter graphs for multiple wells reflecting production, added by examiner)”; para 0025 – “Once the volumetric heterogeneous earth model is constructed, results are used for planning and operations related to exploration and production. For example, regions with highest combined reservoir and completion quality (i.e., the sweet spot regions) may be mapped… Further, the data may be used for planning well paths to effectively penetrate pay zones, for selecting perforation intervals (e.g., to minimize risk of sanding during production), and to optimize the number and location of perforation stages for hydraulic fracturing”; para 0066 – “zones with best production potential in the reservoir field are identified based on the HEM. In one or more embodiments, contour plots are investigated to identity locations of combined high reservoir quality and high completion quality. Furthermore, the contour plots may be integrated together with traditional data of geologic bed boundaries, stratigraphy, structural architecture, curvature maps, faults, fractures, well production, micro-seismic monitoring, known stress direction and magnitudes, and other applicable data.”; para 0070 - “Traditional fracture prediction analysis relies on analysis of curvature. Regions with highest curvature are assigned with the highest potential for fracturing and thus highest fracture density to indicate productivity potential. Although regions of highest curvature may occur on rock units that may accommodate this degree of deformation, however, stiffer, adjacent, rock units may exhibit higher fracture density while being subjected to lower degrees of curvature. Thus, superposing curvature analysis to cluster base definitions of material properties may provides more accurate results”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, disclosed by the Benson – Mohaghegh – McLellan combination, as taught by the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20040148147 discloses modeling hydrocarbon reservoirs; US20090055098 discloses predicting a start point at which sand production will begin at a production zone in a wellbore; US20110011595 discloses generating a model for subsurface analysis; US20120175121 discloses method of increasing productivity of hydraulically fractured wells; US20170108617 discloses organizing a plurality of three-dimensional geological data; US20160356125 discloses system and method for real-time monitoring and estimation of well system production performance; and US20180334902 discloses the resource density screening tool.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863